DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 02/08/2021. In the paper of 02/08/2021, Applicant amended claims 1, 3-10, 14, 17 and 31-32, and canceled claims 2 and 12-13.

Status of the Claims
Claims 1, 3-11, 14, 16-17, 20-21, 24-27 and 31-32 are pending and under examination. Claims 2, 12-13, 15, 18-19, 22-23 and 28-30 are canceled.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1-14, 16-17, 20-21, 24-27 and 31-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn based on the amendment of claim 1.
The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn based on the amendment of claim 1.
The rejection of claims 1, 3-10, 14, 16-17, 20-21, 24-27 and 31-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn based on the amendment of claims 1, 3-10, 14, 17 and 31-32.
The rejections of claims 2 and 12-13 and 31-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are moot based on the cancellation of these claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 is indefinite as being incomplete by its dependence from canceled claim 13 and for lacking antecedent basis for “the step of introducing the one or more sets of unique molecularly tagged DNA primers into the plurality of liquid droplets”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 14, 16-17, 20-21, 24-27 and 31-32  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (pub. 05/23/2013, filed 10/18/2011, US2013/0130919) in view of Kumaresan et al. (2008, Anal Chemistry 80(10): 3522-3529) and Pekin et al. (2011, LapChip 11(13), 2156-2166) and van den Oever et al. (Apr 2012, Clin Chem. 258(4):699-706) and van den Oever et al. (Apr 2013, Clin Chem. 5 9(4):705-9)..

Chen et al.
Chen et al. is directed to methods for sequencing single large DNA molecules by clonal multiple displacement amplification using barcoded primers. Sequences are binned based on barcode sequences and sequenced using a microdroplet-based method for sequencing large polynucleotide templates (see abstract).
Chen et al. teach a method of analyzing a single sample containing DNA from a single constituent genome (i.e. a method for sequencing of single large DNA molecules via clonal multiple displacement amplification using barcoded primers (abstract, para [0013]) so as to detect genetic variations in the DNA molecules (para [0014]).
The method of Chen et al. comprises:
(i)    processing the single sample into a plurality of liquid droplets, wherein each of the plurality of liquid droplets contains no more than one DNA molecule to provide one or more target DNA molecules that are isolated from each other (see Fig. 1), wherein isolating the target DNA sequence molecules for enrichment by an amplification process prevents an amplification enzyme from switching between multiple target DNA templates during and prior to completion of amplification of a single template which can create chimeric alleles comprising error-containing content comprising a recombination of genomic content from a plurality of target DNA molecules (Fig. 1):
(ii)    introducing one or more sets of unique molecularly tagged DNA primers into the plurality of liquid droplets (see Fig. 3 and para [0045] and para [0067], Fig. 8 and para [0070; a plurality of droplets is disclosed, wherein each droplet contains random hexamers attached to one of 1000 unique barcode);
(iii)    subjecting the one or more target DNA molecules within each liquid droplet to an amplification process in the presence of the one or more sets of unique molecularly tagged DNA primers to provide one or more amplicons of targeted DNA sequences, 
each of the one or more unique molecularly tagged DNA primers being configured to incorporate into the respective one or more amplicons and thereby append a tag to the one or more respective amplicons to produce one or more sets of uniquely tagged amplicons derived from each of the one or more targeted DNA sequences, wherein each set of the one or more sets of uniquely tagged amplicons comprises error-containing amplicons having DNA sequence errors generated by replication errors of the amplification process and error-free amplicons having no DNA sequence errors, the error-containing amplicons and the error-free amplicons having a same tag (see para [0046] that “barcode are unique even if there are 3 mismatch sequencing errors” thus demonstrating that uniquely tagged spurious amplification are inherently generated during the amplification event that uses one or more set(s) of uniquely tagged primers to generate error-free uniquely tagged amplicons and error-containing uniquely tagged amplicons);
(iii)    sequencing each of the uniquely tagged amplicons to provide at least a first group of sequences having an identical first tag (para [0059]-[0061], [0073] and [0076]); and
(iv)    selecting a representative DNA sequence from the first group of sequences as representing a first target DNA molecule from the one or more target DNA molecules; wherein the representative DNA sequence is a majority sequence from the first group of sequences (para [0059]-[0061], [0073] and [0076]).
Chen et al. teach a device forming the at least one droplet containing the single isolated DNA (i.e. RainDance Chip/ RDT 1000 1000 available from RainDance Technologies, Inc (para [0024], [0047], [0069]-[0070] and FIG. 8)).
Chen et al. teach biotin tagged barcoded primers (para [0058]).
Chen et al. teach barcoded random primers that amplify and generate different set of target amplicons (para [0017]), para [0036], para [0049] as the 40 kb nucleic acid templates originate from sheared DNA.
Chen et al. teach merging of a single isolated template and a set of barcoded primers (Fig. 1 and Fig. 3 and para [0090]).
Chen et al. teach co-flow of droplets containing (i) the single genomic equivalent of DNA from the DNA-containing sample and the one or more sets of unique molecularly tagged primers (Fig. 3 and Fig. 8).
Chen et al. teach amplification within a droplet containing both (i) the single genomic equivalent of DNA from the DNA-containing sample and (ii) the one or more sets of unique molecularly tagged primers (para [Fig. 3] and para [0092]).
Chen et al. teach each droplet comprising a primer droplet library, said library having a set of barcoded primers, wherein each primers has barcode sequence in the middle, a random 3’ sequence and a label. Chen et al. teach different barcode sequences (para [0013]).
Chen et al. teach sample is a bacterium, virus, biological sample (para [0039]).

Kumaresan et al.
Kumaresan et al. teach providing microbeads having 34 µm mean diameter and having attached to reverse primers (pg 3524, left col, section entitled “Bead and PCR mix preparation”), It follows that the droplets of Kumaresan must be greater than 34 microns as bead is provided within the droplet. Kumaresan et al. used droplets having a diameter of 167 ± 6 µm (pg 3525, left col, 1st para below Fig. 3 legend). Since the difference between the claimed invention and Kumaresan et al. amount to an additional bump up of 67 µm such a small difference in droplet diameter from the claimed range would not be expected to alter the property of the droplets of Kumaresan (see In re Peterson, 65 USPQ2d 1379, 1382 (Fed Cir. 2003) “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties").
Kumaresan et al. teach droplets comprising the primer attached bead, template DNA and PCR reagents (pg 3523, Fig. 1).
Kumaresan et al. teach a single molecule genetic amplification (pg 3525, left col, section entitled “Single molecule genetic amplification” and right col, 1st para and pg 3523, Fig. 1 legend) wherein a single target DNA is encapsulated in individual reaction droplets by introducing it at very dilute concentrations in the PCR reagent (pg 3523, right col, last para and pg 3523, Fig. 1 legend). Kumaresan et al. teach droplets comprising no templates (79 in 100) and others containing one template (1 in 10 to 1 in 100) (pg 3523, Fig. 1A).

Pekin et al.
Pekin et al. teach a droplet-based microfluidics method for detecting rare tumoral mutations in a background of normal genes (title and abstract) comprising the steps of emulsification of PCR reagents, primers and TaqMan probes specific for mutant and wild-type DNA together with gDNA at a concentration equivalent to less than one (haploid) genome equivalent per droplet; (ii) thermocycling of the emulsion to perform the PCR reaction; and (iii) measurement of the fluorescence of each droplet (pg 2157, right col, section entitled “Results” and pg 2158, left col, 1st and 2nd para below Fig. 1).

Van den Oever et al.
van den Oever et al. (2012) teach a sample comprises a mixed contributor sample; wherein the number of contributors is unknown prior to analysis of the sample (pg 700, right col, section entitled “Library preparation and sequencing” and pg 701, left col, 1st and 2nd para). van den Oever et al. teach relative sequence tag density are used to determine the proportion of minor contributor DNA (pg 699, left col, Methods and pg 701, left col, last para and right col, section entitled “Statistical analysis” and pg 701, right col, all sections of the Results and pg 702, section under “Noninvasive T21 detection” and all para of pg 703).
van den Oever et al. (2012) teach DNA obtained from maternal sample from 9 weeks of gestation onwards (pg 699, left col, Methods).
van den Oever et al. (2013) teach better detection of certain aneuploidy than van den Oever et al. (2012) (pg 706, right col, last para and pg 707 left col, last para and pg 707, right col, all para and pg 708, right col, 1st para).

It would have been prima facie obvious to the ordinary skilled artisan before the effective filing date of the claimed invention to perform the droplet-based single DNA amplification method of Chen et al. for uniform and high throughput generation of amplicons for sequencing and would have known that the single DNA amplification is optimized by diluting the template for amplification such that a first group of droplets comprises zero templates while a second group of droplets contain only one DNA molecule and in a manner wherein the one DNA molecule is provided within every 50-100 droplets.
One of ordinary skill in the art would have been further motivated by Kumaresan et al. to use droplet with average diameter from 1 micron to 100 microns so as to use beads having the average diameter falling between the range of 1 micron to 100 microns as taught by Chen et al. or Kumaresan et al. Since the difference between the claimed invention and Kumaresan et al. amount to an additional bump up of 67 µm such a small difference in droplet diameter from the claimed range would not be expected to alter the property of the droplets of Kumaresan (see In re Peterson, 65 USPQ2d 1379, 1382 (Fed Cir. 2003) “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, wanting to analyze the ratio of mutant KRAS oncogene to a background of wildtype genes by sequencing using unique tags on primer specific for each type of template to apply the teachings of Pekin et al. to the method of Chen et al. by providing a template per droplet corresponding to either the mutant or wildtype and a set of primers for genotyping the template corresponding to the tagged primers for binding the various mutant and wildtype alleles into a droplet as taught by Pekin et al. and subject the droplets to an amplification process so as to generate a uniform clonal amplification of one uniquely tagged allele per droplet.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, wanting to determine the amount or the proportion of minor contributor DNA genes/fetal DNA present in a maternal plasma sample, to produce uniquely indexed/barcoded amplification products using one or more sets of uniquely indexed/barcoded primers specific to an allele of fetal DNA and/maternal DNA and to then characterize the unique tags/index identified by sequencing. Both van den Oever et al. (2012) and van den Oever et al. (2013) teach the suitability of analyzing tags for the purpose of diagnosing certain aneuploidy.
The ordinary skilled artisan would have been further motivated to provide the uniquely tagged alleles for a sequence analysis in a manner as taught by Chen et al.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1, 3-11, 14, 16-17, 20-21, 24-27 and 31-32 are prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 24, 2021